Name: COMMISSION REGULATION (EC) No 530/95 of 9 March 1995 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  agricultural activity;  distributive trades;  marketing
 Date Published: nan

 No L 54/12 | EN I Official Journal of the European Communities 10 . 3 . 95 COMMISSION REGULATION (EC) No 530/95 of 9 March 1995 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3536/91 (2), as last amended by Regulation (EC) No 347/95 (3), limited the quantity of skimmed-milk powder released for sale to that taken into storage before 1 April 1994 ; Whereas, in view of the quantity still available and the market situation, that date should be amended to 1 May 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The date of '1 April 1994' referred to in Article 1 of Regulation (EEC) No 3536/91 is hereby replaced by '1 May 1994'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p . 13 . O OJ No L 335, 6. 12. 1991 , p . 8 . (3) OJ No L 40, 22. 2. 1995, p . 3 .